                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Antonio Maurice Bagley                                           Docket No. 5:09-CR-200-1FL

                               Petition for Action on Supervised Release

COMES NOW Maurice J. Foy, Senior U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Antonio Maurice Bagley, who, upon an earlier
plea of guilty to Distribution of 50 Grams or More of Cocaine Base (Crack) and Aiding and Abetting 21
U.S.C. § 841(a)(1) and 18 U.S.C. § 2, was sentenced by the Honorable Louise W. Flanagan, U.S. District
Judge, on December 7, 2009, to the custody of the Bureau of Prisons for a term of 128 months. It was
further ordered that upon release from imprisonment the defendant be placed on supervised release for a
period of 60 months.

   Antonio Maurice Bagley was released from custody on June 16, 2017, at which time the term of
supervised release commenced.

    On October 20, 2018, in Wake County, North Carolina, a warrant was served on the offender alleging
that he committed the offense of Misdemeanor Public Disturbance on September 21, 2018. On February
26, 2019, the defendant pled guilty to Misdemeanor Disorderly Conduct.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On March 7, 2019, the defendant reported for an office visit and spoke to the probation officer about his
guilty plea of Misdemeanor Disorderly Conduct. The probation officer could see that the offender appeared
stressed and after further discussion, he admitted to using marijuana on March 2, 2019. Because of the
offender’s new drug admission and Misdemeanor Disorderly Conduct conviction, the probation office is
recommending that he be placed back into the Surprise Urinalysis Program, afforded an opportunity to
participate in substance abuse treatment and complete 16 hours of community service. The defendant
signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall perform 16 hours of community service as directed by the probation office and
      if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.
Antonio Maurice Bagley
Docket No. 5:09-CR-200-1FL
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Jeffrey L. Keller                             /s/ Maurice J. Foy
Jeffrey L. Keller                                 Maurice J. Foy
Supervising U.S. Probation Officer                Senior U.S. Probation Officer
                                                  310 New Bern Avenue, Room 610
                                                  Raleigh, NC 27601-1441
                                                  Phone: 919-861-8678
                                                  Executed On: March 07, 2019

                                     ORDER OF THE COURT

                                 8th
Considered and ordered this _________               March
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
